Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sack et al. (9,855,964). In regard to claims 1 and 20, Sack discloses a foldable frame assembly for a stroller, the frame assembly comprising a braking system for at least one wheel (Fig. 2, unnumbered lever and toothed gear at item 332), a baby or child carriage component (Fig. 1, item 1), a first forward lower frame component with a first end configured for attachment of at least one forward wheel (Fig. 1,  by releasably and internally locking at least one of the respective swivel joint assemblies (Figs. 5 – 7), wherein the locking mechanism comprises an actuation element (Fig. 5, item 2) configured to adjust the locking mechanism between the unlocked and the locked position wherein the actuation element is arranged at a distance from a swivel axis of at least one internally lockable swivel joint of the respective swivel joint assembly (Figs. 5 – 7).
	In regard to claim 2, Sack discloses wherein the actuation element is a handle (Figs. 2 – 3 and 5).
	In regard to claim 3, Sack discloses wherein the actuation element is arranged transversely between two frame members of a frame component (Fig. 2).
	In regard to claim 4, Sack discloses wherein the locking mechanism is configured for remote actuation by the actuation element (Fig. 5, via item 43).
In regard to claim 5, Sack discloses wherein the frame assembly is configured to self- collapse from the use configuration to the storage configuration in response to the actuation of the actuation element (column 6, lines 11 – 20).
	In regard to claim 6, Sack discloses wherein the respective lockable swivel joint comprises two hinge elements that define an interior space (Figs. 6 – 7, items 321 and 311) in which a locking device of the locking mechanism is arranged (Figs. 6 – 7, item 41), wherein the two hinge elements are configured to be rotated relatively to each other about a common swivel axis (Figs. 6 – 7, item 315).
	In regard to claim 7, Sack discloses wherein the locking device comprises a locking element moveable between a first position and a second position along the swivel axis in the interior space of the swivel joint, wherein in the first position the locking element locks the two hinge elements in their relative rotational positions to each other and wherein in the second position the locking element releases rotational movement of the two hinge elements (column 3, line 55 to column 4, line 3).
	In regard to claim 9, Sack discloses wherein the first frame component comprises a cross-bar member, wherein the third frame component is attached to the cross-bar member via the second swivel joint assembly, and wherein the actuation element is arranged on the cross-bar member (Fig. 2).
	In regard to claim 10, Sack discloses wherein in the storage configuration, the frame components are arranged adjacent to each other (Fig. 8).
	In regard to claim 11, Sack discloses wherein in the use configuration, the first frame component extends upwardly from its first end to its second end and the second frame component extends upwardly from its first end to its second end (Fig. 1).
	In regard to claim 12, Sack discloses wherein the locking device is arranged inside a swivel joint of the first swivel joint assembly (Figs. 5 – 7).
In regard to claim 13, Sack discloses wherein the wheels or respective ends of the frame components configured for the attachment of the wheels move towards each other when folding the frame assembly from the use configuration into the storage configuration (Fig. 8).
	In regard to claim 14, Sack discloses wherein one swivel joint assembly comprises two internally lockable swivel joints and the actuation element is configured to simultaneously unlock both lockable swivel joints (Fig. 1 & column 3, lines 4 – 26).
	In regard to claim 15, Sack discloses wherein the frame assembly is configured to self- collapse from the use configuration to the storage configuration in response to an upward pulling motion on the actuation element (column 6, lines 11 – 20).
	In regard to claim 16, Sack discloses wherein in the storage configuration, the frame components extend in essentially the same direction (Fig. 8).
	In regard to claim 17, Sack discloses wherein in the use configuration, the second frame component extends in essentially the same direction as the first frame component (Fig. 1).
	In regard to claim 18, Sack discloses wherein in the use configuration, any swivel axis of the first, third, or fourth swivel joint assembly extends essentially horizontally (Fig. 1).
	
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Sack et al. (9,855,964) discloses a stroller similar to the instant invention; however Sack, either alone or in combination, neither discloses nor suggests a frame for a stroller comprising (in regard to claim 8) wherein the locking mechanism comprises an inclined ramp arranged on a surface facing the locking element, so that rotation of the displacement element causes it to glide along the inclined ramp and moves the locking element transversely between the first position and the second position along the swivel axis, and (in regard to claim 19) wherein in the use configuration, any swivel axis of the second swivel joint assembly is tilted downwardly towards a center of the frame assembly.. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (9,233,704) disclose a jogging stroller frame;
Li et al. (9,638,243) disclose a joint device;
Singh et al. (9,718,488) disclose a foldable carriage;
Sack et al. (10,023,217) disclose an infant stroller apparatus;
Chen (10,286,940) discloses a child stroller apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618